DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in this application and claims 1-20 are cancelled.
Note: Double Patenting rejection withdrawn based on terminal disclaimer filed on 04/07/2021.
Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 04/07/2021, with respect to Claims 21-40 with respective to double patenting rejection. Applicant submit a terminal disclaimer to overcome the non-statutory double patenting rejection, examiner agreed the terminal disclaimer overcome the double patenting rejection. The rejections of claims 21-40 has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The INDEPENDENT CLAIMS 21 and 31 teaches A wireless transmit/receive unit (WTRU) comprising: a processor configured to: determine a first configuration of interference measurement (IM) resources, the first configuration of IM resources comprising at least one of a first configuration of non-zero- power (NZP) channel state information (CSI) reference signal (CSI-RS) resources and a first configuration of CSI-IM resources, the first configuration of NZP CSI-RS resources corresponding to a first set of resource elements (REs), and the first configuration of CSI-IM resources corresponding to a second set of REs; determine a second configuration of IM 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Noh et al. (8,619,693 B2), which discloses a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, a method for transmitting Reference Signals (RSs) to User Equipment (UE) includes generating, by Base Station (BS) included in each of the plurality of cells, a subframe including RSs for a UE located in the each of the plurality of cells, and transmitting the generated subframe to the UE by the BS. The RSs include RSs for channel measurement, and RSs for data demodulation, the plurality of cells are grouped according to frequency shift values applied to the RSs for channel measurement and RS allocation patterns are determined for two cells among the plurality of cells according to a predetermined rule. 

Marinier et al. (US 9,532,362), which discloses methods and systems for determining and communicating channel state information (CSI) for one or more transmission points (or CSI reference signal resources). Embodiments further contemplate determining transmission states may include applying at least one CSI process for channel state information (CSI) reporting. Embodiments also contemplate aperiodic and/or periodic reporting of one or more report types (e.g., rank indicator (RI)) of CSI, perhaps based on one or more reporting modes that may be configured for each of the one or more CSI process.
None of these references, take alone or in combination, teaches the claims as, at least one of a first configuration of non-zero- power (NZP) channel state information (CSI) reference signal (CSI-RS) resources and a first configuration of CSI-IM resources, the first configuration of NZP CSI-RS resources corresponding to a first set of resource elements (REs), and the first configuration of CSI-IM resources corresponding to a second set of Resource element; and in response to a determination that a second CSI report associated with the second configuration of IM resources has been triggered, send the second CSI report using a second CSI report configuration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GUANG W. LI
Primary Examiner
Art Unit 2478


April 14, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478